Antibiotic resistance (debate)
The next item is the debate on the oral question to the Commission on antibiotic resistance, by Paolo De Castro, on behalf of the Committee on Agriculture and Rural Development - B7-0304/2011).
Madam President, Commissioner, ladies and gentlemen, today we have an important chance to tackle the growing problem of antibiotic resistance in animals responsibly and with commitment. This is a strategic issue for the agriculture sector and, in particular, for the future of the European animal husbandry system.
The data show that around 50% of the antibiotics in Europe are prescribed for animal use. If used properly, antibiotics are a useful tool that helps farmers keep their livestock healthy and productive and safeguard its welfare. Therefore, we are not here to demonise antibiotic use in animal husbandry, but we want to ask the Commission to provide a concrete response for the more efficient and effective use of antibiotics, in order to reduce resistance in animals.
In our resolution of 5 May 2010 on the EU Action Plan for Animal Welfare, this House underlined the link between animal welfare, animal health and public health, and urged the Commission and the Member States to address the difficult problem of antibiotic resistance in animals in a responsible manner. In particular, we called on the Commission to collect and analyse data on the use of all animal health products, including antibiotics, with a view to ensuring the effective use of such products. A year later, the Committee on Agriculture and Rural Development, which I have the honour to chair, is here to ask the Commission to implement all relevant initiatives to resolve this long-standing problem, which can also have consequences for human health.
What is needed, Madam President and Commissioner, is a tangible commitment from the Commission that it will use the data collected to put the results obtained into practice, not only encouraging research and monitoring activities, but also ensuring more effective use of antibiotics as an important tool for fighting animal diseases.
On that front, I would point out that some studies show that low-energy animal feed could lead to a higher incidence of diseases and, hence, more antibiotic use. It would therefore be desirable to review the ban on the use of animal meal for non-ruminants, in line with the opinion of the European Scientific Veterinary Committee. These are the requests made in the resolution adopted in the Committee on Agriculture and Rural Development on 12 April this year and which will be put to the vote in this Chamber tomorrow.
It has been hard work for the last few months, and for that reason I would like to personally thank Mrs Paulsen, the shadow rapporteurs and all the parliamentary groups for their invaluable contributions to establishing a common text on this issue. The future competitiveness of European animal husbandry may depend on how this problem is managed, and its cross-cutting nature calls for commitment and responsibility, through a coordinated approach and a shared political will.
Member of the Commission. - Madam President, first, I would like to emphasise that the Commission is fully aware of, and correspondingly concerned by, the threat to public health posed by antimicrobial resistance (AMR).
In reply to the first question, in 2009, the Commission asked the European Medicines Agency (EMA) to take a lead in collecting comparable data on the use of antimicrobials in animals. The project, the European Surveillance of Veterinary Antimicrobial Consumption (ESVAC), started in the third quarter of 2009. The EMA has worked together with the Member States, EU agencies and relevant stakeholders to develop the system. Findings from the data available from 10 Member States will be published as soon as possible. Twelve additional Member States are voluntarily starting to collect these data. The aim is to broaden the system to cover all EU Member States. A further aim is to have data on a more detailed level - at animal species level, for example.
Why do we need these data? We need them in order to adopt a science-based approach: only on the basis of this type of data can scientists properly assess the true risk of AMR attributed to the use of antimicrobials in animals.
Turning to the second question, I can assure the honourable Members that the Commission is aware that the control of AMR requires a multi-disciplinary approach. Therefore, the Commission consults its own services, Member States' relevant agencies and other stakeholders on an ongoing basis, for example, through meetings and public consultations. The Commission is working on AMR in close collaboration with its relevant agencies, in particular, the European Centre for Disease Prevention and Control, the European Food Safety Authority, the EMA and the European Union Reference Laboratory for AMR.
In reply to the third and last question, I would like to announce that the Commission is developing a five-year strategy on AMR. This strategy will adopt a holistic approach and will contain concrete proposals for further action to address the issue of AMR in relation to public and animal health. The strategy will be based on the Council conclusions and recommendations on AMR and on the outcome of the consultations I have already mentioned.
Work on the revision of EU rules on veterinary medicinal products and medicated feeding stuffs is ongoing. New tools and instruments to tackle AMR are being considered, for example, as options in the impact assessment.
Based on the evidence gathered, the Commission will decide the details of its legal proposal. Our objective is to present this Commission strategy on 18 November 2011, which will be European Antibiotic Awareness Day.
Madam President, Mr Andor, firstly, I would like to thank the chair of the Committee on Agriculture and Rural Development, Mr De Castro, for his initiative and for the question to the Commission on this important issue. Mr Andor, after listening to your speech, I would first of all like to ask you to move from theory to practice, because we need to take concrete action.
Antibiotic resistance is a subject which we must take seriously and which, hitherto, has had too little attention paid to it in the context of animal husbandry. Antimicrobial agents are undoubtedly very useful when properly used. They help farmers to keep their animals healthy and productive and also ensure high levels of animal welfare. In order to make sure that antibiotics remain effective in combating disease in animals and in humans, we must take a coordinated approach at an EU level.
In recent weeks, we have held intensive discussions on this subject in the Committee on Agriculture and Rural Development and we have considered it in detail. The joint resolution was adopted by the committee on 12 April with a large majority: 34 votes in favour and 2 against. The excellent cooperation with all the shadow rapporteurs from the different groups has resulted in a very balanced and well thought-out text, which we must adhere to, and I would ask you to do so, during the vote in plenary tomorrow. The report is balanced because it focuses on animal welfare, the problems of antibiotic resistance and cost-effectiveness as far as the farms are concerned.
Therefore, I would once again like to thank everyone involved in the Committee on Agriculture and Rural Development and also Mrs Paulsen for the fruitful cooperation. I would now like to see the Commission take action.
Madam President, Commissioner, ladies and gentlemen, the consequences of using antibiotics to treat animal diseases are well known and increasingly worrying. It is an area that is already subject to fairly demanding standards, to which the European Parliament has also been dedicating attention, and on which many positive initiatives are being realised, such as the network for collecting data on antibiotic resistance. However, these initiatives are still not enough.
I therefore call on the Commission not just to improve the monitoring mechanisms, but also to adopt the measures necessary for wider-ranging data collection, and for the series of incentives encouraging best practices in this area to be included in the common agricultural policy legislative package that is being drawn up.
The text of the resolution tabled by the Committee on Agriculture and Rural Development, whose most important recommendations received broad support, as my colleague, Mrs Jeggle, has just confirmed, deserves detailed analysis by the Commission. Above all, the recommendations need to be translated into concrete measures to better defend public health and the image of the quality of European products of animal origin.
Madam President, Commissioner, ladies and gentlemen, I think that we have done a fantastic job in the Committee on Agriculture and Rural Development. It is rare for a politically mixed gathering to be as much in agreement as we were this time.
Antibiotic resistance is, in fact, the biggest threat to both animal and human health that we face. At one time, infectious diseases were the most common cause of death in children, young people and young animals. In this regard, do not forget that both animals and people are mammals. We have the same immune defences and we have the same sensitivity to stress, which means that if we do not feel well, our immune defences are impaired and we need antibiotics because we will be more susceptible to serious infections.
We considered this with regard to human medicine. We took measures, we tried to tighten up our use of antibiotics and to understand what could happen. Do not forget that if we lose antibiotics as a weapon, we will be back to the time of our great grandmothers when what we currently think of as trivial infectious diseases, such as a small child's ear inflammation, could once again become fatal diseases. This is not something that is particularly easy to deal with in this respect and we should be taking it seriously. As I said, I am extremely pleased.
There are, of course, some details of this resolution that I would have liked to have more of or that I would have liked to be different, but the main thing is not that all of the commas are in place; what is important is our collective will to start the process. That is what I hope the Commission will take on board, because I believe that we will get an almost unanimous 'yes' tomorrow. I hope so, and I hope that this will be a strong signal that makes you sit up and listen. Thank you.
on behalf of the ECR Group. - Madam President, I would like to thank the Chair of the Committee on Agriculture and Rural Development for bringing this issue up.
I share his concerns at the level of antibiotic resistance being found in bacterial infections of livestock. I agree with him that there should be growing concern that there is evidence of overspill to the human population, where we are finding that the efficacy of many once-reliable antibiotics has declined significantly, thereby putting human health at risk. So I support the intent of the debate. I also agree that the important first step must be to work closely with the various agencies and the pharmaceutical industry in order to monitor and assess the problem.
I want to state, however, that, contrary to popular opinion, this is not exclusively a problem brought about by intensive agriculture. The random use of antibiotics in agriculture is - or has been - common to all farming, be it large or small. Indeed, I would go further and say that large-scale producers today are usually vertically integrated under contractual terms with the processing sector, and that the prophylactic use of antibiotics is usually prohibited or restricted under quality assurance schemes.
However, it is clear that there must be some measure of control, and I look forward to hearing details of the Commissioner's strategy in due course. There are three points that I want to make. Firstly, any measures taken must be based on sound scientific evidence; secondly, they must be proportionate; and, thirdly, they should not place a further burden of regulation, and thereby cost, on the agricultural and veterinary industries.
Madam President, ladies and gentlemen, this is a very serious issue. It is of great importance not only for animal husbandry in future, but also primarily for human health. We must not forget this. This is ultimately not a problem for the Committee on Agriculture and Rural Development. However, as has once again become clear, we do not have enough data. Only 10 Member States have provided information and that is too few. We need to deal with this subject rather more quickly and we need accurate controls.
We are paying too little attention to one factor in this context and that is intensive farming, both in large-scale buildings and in certain regions. We need to look at this and we can do something to prevent it. By restructuring our agricultural policy, we can make sure that the focus is on good animal welfare, that animals live in conditions suitable for their species, and that the animals are strong and robust, on the principle that prevention is better than cure.
What we also need, and this is a job for the Commission, is a long-term plan to reduce the use of antibiotics in agriculture. The main impact of antibiotic resistance is on workers in the agriculture industry, in other words, farmers and their employees. These people already have huge problems in this area. Another cause for concern is the suspicion that antibiotic resistance is being transferred directly via foodstuffs. We need to look carefully at this in the interests of the health of the European population. There is an urgent need for action here.
It is important to make it clear that 50% of all antibiotics are used in animal husbandry, which is far too much. Therefore, we must ensure that this figure is reduced in the long-term interests of agriculture and of public health.
(RO) Madam President, World Health Day, celebrated on 7 April, had as its theme this year antibiotic resistance, regarded as a global threat to public health. Every year, 25 000 people die across Europe from causes associated with antimicrobial resistance. Animals and food of animal origin could play a role in the development of antimicrobial resistance in people. This is why the resolution being debated today is an important document.
The most important word in any discussion on this subject is 'caution'. It is not antibiotics which are bad, but their uncalculated and immoderate use is dangerous. Antibiotics must not be demonised, but used with caution in both people and animals. The measures proposed by this resolution on providing more information to vets and farmers must therefore be implemented as vigorously as possible. With regard to imposing a ban on the use of antibiotics as additives in animal feed, this must be subject without fail to international agreement.
A recent study highlights that in the United States, almost half of the samples of meat tested in stores contained Staphylococcus aureus, half of which were resistant to at least three classes of antibiotics. This demonstrates the widespread use of antibiotics in animal husbandry, and I must say that European farmers have had enough of being the only ones to adopt and comply with the rules at the risk of a drop in their incomes.
(DE) Madam President, Mr Andor, ladies and gentlemen, we must do everything we can to counteract the spread of antibiotic resistance. We are in complete agreement on this. This involves the responsible use of antibiotics in human medicine and in animal husbandry. The European Union must take determined action. We must not allow 25 000 people to go on dying from infections caused by resistant bacteria every year in the European Union alone. Antibiotics must not be used routinely or preventively. We must ensure that antibiotics are used responsibly in all the Member States.
It is of the utmost importance that every possible effort is made to keep livestock healthy from the rearing stage onwards, until they are fully grown. Ensuring that animals are healthy is the best means of avoiding infection and the use of antibiotics. The way the animals are fed is decisive in this respect, but the husbandry is also important.
We should also be open to the use of alternative methods, such as homeopathy and phytotherapy, in livestock husbandry. We need more research and more information in Europe about these alternative approaches.
(NL) Madam President, Commissioner, ladies and gentlemen, my home country, the Netherlands, is champion of the world. Not at football, alas - we just missed out on that last year - but in the use of antibiotics in cattle breeding. No other country in the world uses as many antibiotics in cattle breeding as the Netherlands. There are very serious consequences to this, and they are not limited to this usage in the Netherlands; 25 000 people die as a result of bacterial infections in Europe every year, as other Members have said. They reach people via meat. 90% of the chicken meat in the Netherlands contains resistant ESBL bacteria, and last month, it even came to light that resistant bacteria had been found in vegetables after being passed on via manure and the soil. Madam President, this really has to change. A country like Denmark has shown that things can change and that, with sound, strict measures, you can maintain a strong and healthy cattle-breeding sector whilst using far fewer antibiotics.
The Commission has stated previously, and again this evening, that it will put forward more far-reaching measures in November. They will then be fleshed out in 2012. I want to urge the Commission to really give this a high priority and not allow it to depend on the Member States, which are too slow to put the right measures in place.
Madam President, it is very clear that there is cross-party agreement on concern around antibiotic resistance. However, given what the Commission has just said - that we have data from 10 Member States and that it is not yet available to us - we really are talking about concerns about which we do not have detailed facts. We need that information.
I would like to see a league table of Member States' usage of drugs per head of animal population, so that we can actually look at countries which adopt best practice and benchmark them against others that are not. I do not mean to point the finger, but rather to allow those Member States who might be overusing antibiotics to improve their animal husbandry practices.
It is also right to say that farmers do not use antibiotics willy-nilly; they use them when animals are sick. Antibiotics are costly and therefore, farmers do not just use them as they would give an animal a drink of water.
We need to be a bit balanced in this debate. Let us get the information. We look forward to the strategy in November to help us avoid this growing problem for the European Union and its animal and human population.
(DE) Madam President, I am very grateful to the author of the question, the chair of our committee, for putting this subject on the agenda. The use of antibiotics in animals involves closely linked advantages and disadvantages. The medicines which help animals to remain healthy can, if used improperly, represent a major risk for people. Therefore, we need to take a coordinated, integrated and, above all, scientific approach, because we will have to continue using antibiotics to treat animals in future. At the same time, we must also reduce the risks for people.
This report meets precisely these requirements. I hope that the Commission will take up Parliament's suggestions, wishes and demands. Most importantly, as many previous speakers have said, we need an analysis of the current situation by all the Member States in the interest of animals, of European agriculture and, in particular, of the citizens of the European Union.
(SK) Madam President, I would like to point out one fact which links veterinary medicine to human medicine. All other European congresses of microbiologists, when they spoke of resistance to antibiotics in humans, spoke of the so-called methicillin-resistant staphylococcus aureus. This is a scourge for which those of us in human medicine no longer have an effective antibiotic: we do not know how to cure it. Up to 25 000 people die from it every year.
Do you know how it came into being? Simply through the irresponsible use of antibiotics in veterinary medicine. Tonnes of antibiotics are literally stuffed into animals. In the case of animals that are dosed preventively, it is added to their food, and it thus also weakens man and his ability to combat the infections he gets, despite being in hospital, through hospital strains.
I would like to urge the Commission to speed up the gathering of research from all Member States, but also to support new research into antibiotics that would be effective for humans and would save lives.
(SK) Madam President, the penetration of the food chain by products from the chemical and pharmaceutical industry is an inevitable consequence of the intensification of agricultural output. The human organism thus becomes the natural victim of the efforts of food producers to produce as much food as possible, as cheaply and as efficiently as possible.
We must therefore start to monitor the use of modern chemicals and pharmaceuticals in agriculture very closely and, in the interests of protecting the health of our citizens, also assess very purposefully, systematically and permanently the consequences of using these substances. Only the high quality permanent monitoring of food products will enable us to recognise early on the risks or threats which new technologies pose to the current population.
We may be talking today more about antibiotics and the growing resistance to them, but we must take note of the issue and assess it more comprehensively. I also hope that the Commission will regard concern for food safety as a coherent strategy.
Member of the Commission. - Madam President, the Commission strategy on antimicrobial resistance (AMR), which we plan to present in November, will provide further ideas on how the Commission, together with the Member States and stakeholders, could tackle AMR in all sectors involved. Some of these actions may require changes in legislation. Others may not. The key is to select the right tools for the task in hand.
I fully agree with you that this is not only, or chiefly, an animal farming issue. This is why our aim is to reduce the development of antimicrobial resistance attributed to the use of antimicrobials in animals.
There are various tools here: education, awareness-raising campaigns and so on. By the same token, we believe that data has to be collected to promote better understanding of the problem. The Member States do actually show interest in providing data, which is encouraging.
And yes, we do have a timetable for action. Preparatory work is ongoing, including impact assessment, the revision of rules on veterinary medical products and so on. Legislative proposals, as I already mentioned, will follow in 2012.
The Commission very much welcomes the valuable input of Parliament and looks forward to continued collaboration with Parliament, Member States and stakeholders from all sectors, with the common aim of protecting the health of citizens throughout the European Union.
To conclude the debate, I have received one motion for a resolution.
The debate is closed.
The vote will take place on Thursday, 12 May, at noon.
Written statements (Rule 149)
Antibiotic resistance in livestock and domestic animals has become a problem in recent years. In order to tackle this growing problem, I call for increased research and better controls on its effects in the food chain. If used correctly, antibiotics are an effective tool, but I call on the Commission to introduce concrete measures to make their use more efficient so as to reduce animals' resistance to antibiotics, as this is a problem that impacts on the entire food chain. It particularly affects levels of antibiotic resistance and so has human health repercussions. To achieve this, the budget for the Food and Veterinary Office (FVO) and the European Food Safety Authority (EFSA) must include the funds required to increase field work and to effectively monitor this problem. Finally, given the importance of this problem, I call on the Commission to draw up a plan for tackling it at EU level that takes into account the full extent of this problem of combating antibiotic resistance, above all, the link between animal health and antibiotic use, and the link between animal and human health.
We are absorbing antibiotics in our food, which is resulting in increased resistance. This is one area of medical progress which is gradually being ruined and we have known about this for a long time. Mr De Castro referred to the measures that have already been taken. I support the proposals made in the resolution. There are two aspects of this which I would like to focus on.
Regulations alone are not enough. In the dioxin scandal, we have seen how easily they can be undermined, if individual 'black sheep' behave in a very negligent way. Of course, we must have regulations and we need to introduce monitoring systems, but that is not the entire solution.
In the medium and long term, the solution is to make the use of antibiotics largely superfluous. We can achieve this firstly by investing in research and networking expert knowledge, secondly, by passing this knowledge on to farmers and vets and thirdly, by providing information to consumers.
We must make clever use of market forces, because it is consumers who decide in the long term how their food is produced.
According to the European Centre for Disease Prevention and Control, there are 400 000 patients in Europe infected with multi-resistant strains of bacteria. I therefore welcome the resolution of the Committee on Agriculture and Rural Development, in which I support, above all, the demand for the proper collection and analysis of comparable data on the sale of preparations for veterinary use, and the subsequent use of these preparations on animals. The collection of this data should be mandatory for all EU Member States. If the EU adopts strict measures on the use of antibiotics with agricultural animals, we can also expect changes to legislation in third countries, particularly because of the financial losses that would be caused by a restriction on meat exports to Europe. For example, 74% of all antibiotics used in the US are applied in animal husbandry, for preventing diseases or boosting the growth of healthy animals. Half of all meat products inspected in shops in the US contain dangerous bacteria (MRSA). This problem has been known in the US since 2008, and there has been no fundamental solution to date. Non-pathogenic multi-resistant strains of bacteria also represent a risk in view of the possibility of transgenic transfers and, according to the latest research, shared resistance. The emergence of new, multi-resistant strains of bacteria may deprive future generations of the possibility of making effective use of antibiotics. A scenario such as this could have catastrophic consequences for human health. Resistance to antibiotics represents an enormously serious problem which must be resolved immediately and effectively.